There was evidence to justify the verdict, and, on careful perusal of the record, we find no reason for disturbing the results of the trial. It was very properly admitted in the brief of the appellant's counsel that the rulings objected to were matters very largely in the discretion of the trial court, and assuredly there is shown no such abuse of his Honor's discretion as to present a question of law for our decision.
It was chiefly urged that the cross-examination of defendant was allowed to take too wide a range in seeking to develop facts as to defendant's conduct on the night of the occurrence and some time after the commission of the alleged offense; but we fail to find that there was any statement obtained from defendant in any way prejudicial to his cause.
A careful examination of the record shows that the questions objected to were either not responded to at all or were answered by defendant in his own favor.
We must hold that no reversible error has been shown, and the judgment on the verdict be affirmed.
No error.
Cited: S. v. Neal, 222 N.C. 547.
(441)